Citation Nr: 0005773	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-46 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen for a claim for service connection for a chronic lung 
disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Department of Veterans Affairs 
Decision Officer


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1953 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1968 rating decision by the St. 
Petersburg, Atlanta, regional office (RO) of the Department 
of Veterans' Affairs (VA) that denied new and material 
evidence had been received to reopen a claim for a chronic 
lung disorder, and denied entitlement to service connection 
for PTSD.

In March 1968 the RO denied service connection for chronic 
lung disorder.  The veteran was notified of that decision and 
of his appellate rights.  He did not appeal that rating 
decision.  

Hearings were held at the RO in December 1992 and September 
1994.  The veteran also testified before a member of the 
Board sitting at the RO in August 1995.  The Board member who 
conducted the August 1995 hearing is no longer with the 
Board.  As such a videoconference before another member of 
the Board who is the signatory of this decision was conducted 
in January 2000. 


FINDINGS OF FACT

1.  In March 1968 the RO denied the veteran's claim for 
entitlement to service connection for lung disorder.  The 
veteran did not appeal this decision.

2.  The evidence received subsequent to the unappealed March 
1968 rating decision is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The veteran's claim for service connection for chronic 
lung disorder is plausible.

4.  The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSIONS OF LAW

1.  The March 1968 rating decision of the RO, which denied 
entitlement to service connection for a chronic lung 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the March 1968 rating 
decision, in which service connection for a chronic lung 
disorder was denied, is new and material, and serves to 
reopen the veteran's claim.  38 U.S.C.A. § 5108, (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a lung disorder is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  Service connection may also be 
granted for certain chronic disabilities, such as 
bronchiectasis, if manifested to a compensable degree within 
one year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309.

1.  Whether new and material evidence has been received to 
reopen for a claim for service connection for a chronic lung 
disorder.

The evidence of record at the time of the March 1968 rating 
action may be briefly summarized.  The service medical 
records (SMR's) show that the September 1953 entrance 
examination clinically evaluated the lungs as normal.  A 
chest x-ray was negative.  The veteran was seen at the 
dispensary on several occasions for upper respiratory 
complaints, to include his sinuses.  He was seen in June 1960 
for complaints of a chronic cough which had been present for 
several years.  The impressions were postnasal drip and a 
chronic cough.  A June 1960 chest x-ray showed a parenchymal 
scar in the left fifth anterior interspace, which was 
presumably the result of a past inflammatory disease.  There 
was no evidence of active lung disease. 

The August 1962 separation examination showed that the 
veteran had a chronic cough due to over exposure to "CB" (a 
fire fighting agent) in 1954.  He was seen on sick call one 
time without complications or sequelae.  The examination 
showed that his lung fields were clear to auscultation.  
Chest x-ray was negative.  The veteran also had reported 
being nervous since childhood. 

The veteran's DD 214 reflects that the veteran served as a 
Fire Protection specialist.

A VA special chest examination was conducted in November 
1962.  The veteran gave a history of being a fire fighter in 
the Air Force.  The veteran complained of a constant hack all 
day long.  The physical examination showed a well-developed 
chest.  The rib cage was exceptionally well developed.  The 
chest is normally mobile and is negative to palpitation and 
percussion.  Auscultation revealed coarse rhonchi in the 
central lung area on both sides.  The rhonchi were clear on 
coughing.  The veteran was noted as tolerating exercise very 
well.  A chest x-ray was negative. The diagnosis was 
bronchitis, chronic, with probable bronchiectasis.  

In December 1962 the RO denied service connection for a chest 
disorder.  At that time it was determined that the veteran's 
bronchial disorder was unrelated to any incident in service. 

Received in 1967 and January 1968 were several lay statements 
from individuals her service with the veteran while on active 
duty.  These statements are to the effect that the veteran 
experienced a chronic cough and nausea while on active duty. 

A VA examination was conducted in December 1967.  The 
diagnosis was history of bronchitis with an increase in 
peribronchial markings.

In March 1968 the RO determined that new and material 
evidence had not been received for the claim for entitlement 
to service connection for a chronic lung disorder.  The 
veteran was notified of that decision and of his appellate 
rights.  He did not appeal the decision.  Accordingly, the 
March 1968 decision is final.  38 U.S.C.A. § 7105 (West 
1991).  However, the veteran may reopen his claim by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principii, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The pertinent evidence received since the March 1968 decision 
includes private and VA medical records dated from 1992 to 
2000 showing treatment for various disabilities.  These 
records show that the veteran was treated for bronchitis and 
chronic obstructive pulmonary disease.  A 1993 statement from 
the veteran's former spouse is to the effect that she married 
the veteran in 1963 and that the veteran had to endure many 
problems with his lungs.  

Apparently in December 1992 the veteran submitted copies of 
several newspaper articles fires in which he was involved 
while stationed at Amarillo Air Force Base.  The first 
article deals with the crash of a B-47 Strata jet in January 
1956.  The second article deals with the explosion of a 
private oil company in July 1956 which resulted in the loss 
of lives.  The spokesperson for the company thanked the 
firefighters from the Amarillo Air Force Base for their 
assistance.  The first third article deals with the crash of 
an F-84F Thunderstreak jet which overshot the runaway at the 
Amarillo Air Force Base in August 1956.

A hearing was held at the RO in December 1992 and September 
1994.  At both hearings the veteran provided testimony 
regarding treatment for his PTSD and chronic lung disorder.  

A hearing was held before a member of the Board sitting at 
the RO in August 1995 and videoconference hearing before a 
member of the Board was conducted in January 2000.  At that 
time the veteran provided a history of chemical and smoke 
exposure in his duties as a firemen.  He stated that since 
service he has continued to experience chronic lung problems.  
The veteran described that his protective equipment included 
a bunker hood that contained asbestos.  During the 
aforementioned drill pit fire, the veteran testified that the 
top of his bunker hood, the back of his bunker coat, and the 
back of his bunker pants were burned down to the asbestos.  
The veteran also testified that he had to deal with toxic 
flame retardant chemicals, one of which the veteran knew only 
as CB gas.

A statement from a private physician, dated in June 1998 is 
to the effect that the veteran has been receiving treatment 
for five years several disorders, to include chronic 
obstructive pulmonary disease.

To summarize, lay statements and testimony by the veteran and 
his spouse are considered to be competent evidence when 
describing a symptom of a disability or disease or an 
incident which occurred during service.  However, a lay 
person is not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The evidence received since the March 1998 decision includes 
confirmation from the veteran's former spouse that he 
experienced chronic lung problems following service.  The 
veteran during his hearings also provided additional detailed 
information concerning his exposure to chemicals and smoke 
during service.  Also, the medical evidence confirms the 
presence of a current chronic lung disorder.

The Board finds that this additional evidence it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  As such, it is 
the Board's judgment that the additional evidence new and 
material in that it indicates that a chronic lung disorder 
may have been present in service.  Accordingly, his claim for 
service connection for a chronic lung disorder has been 
reopened.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Veterans Appeals (Court) held that that in making a 
determination as to whether new and material evidence has 
been submitted to reopened a previously denied final 
decision, a three step process is required.  It must first be 
determined whether new and material evidence has been 
submitted.  If new and material evidence has been submitted, 
then the Secretary must determine whether, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 
5107(b) (West1991) has been fulfilled.  

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in service or aggravated by military service; and (3) there 
is competent evidence of a nexus, or of a causal relationship 
between the inservice incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam)).

In this regard, the service medical records indicate that the 
veteran had a chronic cough due to exposure of a chemical 
agent.  A chronic lung disorder was confirmed by the post 
service medical records.  The Board finds that this evidence, 
when viewed in conjunction with the testimony and lay 
statements, tends to show that the veteran may have had a 
chronic lung disorder during service.  Accordingly, the claim 
is well grounded. 

II.  Service Connection for PTSD

The veteran in several statements and during his hearings has 
indicated that he was involved in putting out several fires 
in service and that these stressors caused his PTSD.  

In December 1992 the veteran submitted copies of several 
newspaper articles concerning fires which occurred in 
Amarillo during 1956.  

The veteran's personnel records have not been furnished by 
the appropriate service department.  His DD 214 reflects that 
the veteran served as a Fire Protection specialist.  The 
service medical records reflect that the veteran was 
stationed at Amarillo Air Force Base during at least a 
portion of 1956.

The post service medical records show that the veteran has 
been receiving treatment for PTSD.  The most recent VA 
psychiatric evaluation was conducted in April 1992.  
Following the examination, the examiner stated that the 
veteran was affected by the recurrent, intrusive, distressing 
recollections of the experiences he had as a firefighter and 
some of the dreams he had are anxiety type dreams.  The 
veteran was attending the PTSD group at a VAMC.  The 
diagnosis was: PTSD, chronic and ongoing related to traumatic 
experiences in the service which he managed to suppress and 
repress with the help of alcohol for many years. 

To summarize, the recent VA examination revealed a diagnosis 
of PTSD which was based on the stressors as reported by the 
veteran.  The service records confirm that he was a firefight 
in the Air Force.  Accordingly, the Board finds the veteran's 
claim is well grounded.

ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a chronic lung disorder is 
reopened.  

The claims for service connection for a chronic lung disorder 
and PTSD are well grounded and to this extent only, the 
appeals are granted.


REMAND

As indicated above, the Board has determined that claims for 
service connection for a chronic lung disorder and PTSD are 
well grounded.   Once it has been determined that a claim is 
well grounded, VA is obligated to assist the veteran in the 
development of evidence pertinent to the claim.  The duty to 
assist includes a contemporaneous and thorough VA examination 
when appropriate.  claim. In conjunction with the duty to 
assist, the Board is of the opinion that another VA 
psychiatric examination is warranted.

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressors actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. The effective date of the revision is March 7, 
1997. 38 C.F.R. § 3.304(f).

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99. In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In this case, the veteran has indicated that he was not 
engaged in combat with the enemy, but rather had traumatic 
experiences due to fire fighting, non-combat.

The veteran has identified several incidents of stressors 
involved with his PTSD.
These include the airplane crashes and an explosion at an oil 
company during 1956 when he was a firefighter stationed at 
Amarillo Air Force Base.  The records reflect that the 
veteran's personnel records were apparently destroyed during 
a fire at the National Personnel records Center.  His DD 214 
reflects that the veteran served as a Fire Protection 
specialist.  The service medical records reflect that the 
veteran was stationed at Amarillo Air Force Base during 1956.

The veteran submitted copies of several newspaper articles 
pertaining to accidents and fires in which he was involved 
while stationed at Amarillo Air Force Base.  The first 
article deals with the crash of a B-47 Strata jet in January 
1956.  The second article deals with the explosion of a 
private oil company in July 1956 which resulted in the loss 
of lives.  The spokesperson for the company thanked the 
firefighters from the Amarillo Air Force Base for their 
assistance.  The third article deals with the crash of an F-
84F Thunderstreak jet which overshot the runaway at the 
Amarillo Air Force Base in August 1956.

The Board finds that the incidents described in the newspaper 
clippings are consistent with the veteran's are consistent 
with the available service records and the veteran's 
statements.  Accordingly these stressors are verified.

He has also reported as stressors injuries which occurred in 
the "pit" during a training exercise and an accident which 
occurred in Germany.  These incidents have not been verified.  

Regarding the issue of service connection for a lung 
disorder, the Board is of the opinion that a contemporaneous 
and thorough VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, military, and 
private medical records pertaining to 
treatment and evaluation of the 
disabilities in issue that are not 
already of record. 

2.  The RO should request that the 
veteran furnish specific information 
regarding the claimed stressor(s), the 
pit incident and the accident at the Hahn 
Air Force Base in Germany.  He should 
describe in detail the stressful 
event(s), the date(s), location(s) and 
the unit(s) to which he was assigned. The 
RO should also inform the veteran that he 
may submit any additional information 
concerning the claimed inservice 
stressors, to include statements of 
individuals who can corroborate the 
stressor(s). 

3.  The RO should request the VA medical 
facility in Bay Pine to furnish copies of 
any current treatment records.  

4.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran in previous statements.  In 
doing so the RO should utilize any 
pertinent information in the service 
medical records concerning dates and the 
veteran's unit.  This summary and any 
additional information, should be sent to 
the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
formerly the United States Army and Joint 
Services Environmental Support Group, 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150- 3197. The USASCRUR should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any other 
sources which may have pertinent 
information.

5.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that only a stressors which have 
been verified by the RO or Board may be 
used as a basis for a diagnosis of PTSD.  
The stressors regarding the three 
accidents during 1956 are deemed 
verified.  

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether the 
stressors found to be established by the 
record were sufficient to produce post-
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record.

6.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature, severity, and 
etiology of any lung disorder.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any lung disorder 
diagnosed is related to the veteran's 
period of active duty, to include 
exposure to chemicals, smoke and 
asbestos.  A complete rational for any 
opinion expressed should be included in 
the examination report.

7.  The RO should readjudicate the issues 
in appellate status.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and an opportunity to respond.

Thereafter, the claims folder should then be returned to the 
Board for further review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals





 


